Citation Nr: 0902306	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
January 1978 rating decision which reduced the rating for 
service-connected irritable bowel syndrome with history of 
amebic dysentery (colon disability) to a noncompensable 
rating.

2.  Entitlement to an effective date earlier than January 31, 
2005 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected colon disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.

Procedural history

CUE claim

The RO denied the veteran's CUE claim in a February 2003 
rating decision.  The veteran filed a timely notice of 
disagreement in regard to the February 2003 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings in a February 2004 SOC.  The appeal was duly 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in April 2004.

The earlier effective date claim

TDIU was granted by the RO in a January 2006 DRO decision.  
The veteran indicated his disagreement with the effective 
date assigned.  He again requested DRO review.  The DRO 
conducted a de novo review of the claim and confirmed the 
RO's findings in a May 2006 SOC.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal in September 2006.



The increased rating claim

Service connection for irritable colon with history of 
amoebic dysentery was granted in a March 1973 rating 
decision.  

The current appeal stems from a June 2000 rating decision, 
which continued the veteran's service-connected disability at 
10 percent disabling.  A Statement of the Case (SOC) was 
issued in July 2000 which confirmed the RO's findings, and 
the veteran perfected an appeal of the issue with the timely 
submission of his substantive appeal (VA Form 9) in January 
2001.  In a September 2001 rating action, the RO increased 
the veteran's service-connected colon disability to 30 
percent disabling, effective September 22, 1999.  

Additional preliminary matters

These matters were previously before the Board in July 2007 
and were remanded to provide the veteran with notice 
regarding the three claims listed on the title page.  After 
completing the requested development to the extent possible, 
an August 2008 supplemental statement of the case denied the 
claims, which were then returned to the Board for further 
appellate consideration.  As a letter to the veteran, dated 
in July 2007, informed him of what the evidence must show to 
establish CUE, the Board finds that the there has been 
substantial compliance with its July 2007 remand and will 
proceed to adjudicate the appeal.  See Dyment v. West, 13 
Vet. App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
However, as will be discussed below, the Board finds that 
additional development is necessary regarding the veteran's 
earlier effective date and increased rating claims.

As a final preliminary matter, the Board notes that in July 
2007 it referred the issue of entitlement to service 
connection for ulcers to the RO for appropriate action.  To 
the extent that any action has or has not been taken, the 
Board again refers this issue to the RO for appropriate 
action since it is not properly before the Board.

The issues of entitlement to an effective date earlier than 
January 31, 2005 for the grant of a TDIU and of entitlement 
to an evaluation in excess of 30 percent for service-
connected colon disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1973 rating decision, the RO 
granted service connection for a colon disability, and 
assigned a 10 percent rating, effective November 17, 1972.

2.  In an unappealed January 1978 rating decision, the RO 
reduced the 10 percent disability rating of the veteran's 
service-connected colon disability, and assigned a 
noncompensable rating, effective April 1, 1978.

3.  The veteran was notified of the January 1978 RO rating 
decision and his appellate rights via a letter, dated January 
4, 1978 and did not request a hearing, submit additional 
evidence, or submit a timely notice of disagreement. 

4.  The January 1978 RO rating decision was reasonably 
supported by evidence then of record, and the evidence does 
not demonstrate that the RO incorrectly applied the statutory 
or regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

A January 1978 rating decision wherein the RO reduced the 
disability rating for the veteran's service-connected colon 
disability from a 10 percent rating to a noncompensable 
rating, did not constitute CUE.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002); 38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this case as a matter of law.  The Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding VCAA does not apply to Board CUE 
motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims).  The general 
underpinning for the holding that the VCAA does not apply to 
CUE claims is that regulations and numerous legal precedents 
establish that a review for CUE is only upon the evidence of  
record at the time the decision was entered (with exceptions  
not applicable in this matter).  See Fugo v. Brown, 6 Vet.  
App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. 
§ 5109A that RO CUE must be based upon the evidence of record 
at the time of the decision); Disabled Am. Veterans v. Gober, 
234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE 
regulations to this effect). 

Legal criteria 

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final.  38 U.S.C.A. § 
7105 (West 2002). 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  In order for a claim of CUE 
to be valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 
25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  Further, the error must be "undebatable" and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

Analysis

Initially, the Board notes that it can proceed with appellate 
consideration of the veteran's CUE, despite the deficiency in 
VA's duty to notify and assist discussed in the REMAND 
section below, because a CUE claim is based on the record and 
law as it existed at the time of the prior adjudication in 
question.  Further, the rating decision in question concerns 
the reduction in the disability rating of a service-connected 
disability.

In a January 1978 RO rating decision, the Detroit RO reduced 
the veteran's disability compensation rating for his service-
connected colon disability (characterized prior to this 
rating decision as irritable colon with history of amoebic 
dysentery), from 10 percent to zero percent, effective April 
1, 1978.  A letter from the RO to the veteran, dated January 
4, 1978, informed the veteran of this decision, indicated 
that the 10 percent rating currently in effect would be 
reduced effective April 1, 1978, provided the veteran 60 days 
to submit evidence indicating that the reduction was not 
warranted, and advised the veteran of his appellate rights.  
The record reflects that the veteran did not respond to the 
letter or submit a notice of disagreement within one year.  
Thus, the January 1978 RO rating decision became final.  38 
U.S.C.A. § 7105 (West 2002). 

The veteran and his representative contend that that it was 
CUE for the RO to reduce his VA disability compensation from 
a 10 percent rating to a noncompensable rating.  In this 
regard, the veteran contends that the 10 percent rating for 
his service-connected colon disability had been in effect for 
5 or more years and should not have been reduced based on the 
results of 1 examination.  Thus, the veteran argues that he 
should have been afforded at least a second examination.  The 
veteran has also argued that the results of the VA 
examination prior to the January 1978 rating decision did not 
show material improvement in the status of his colon 
disability.  Further, the veteran's representative has argued 
that veteran should be rated under Diagnostic Code 7321 for 
amebiasis instead of Diagnostic Code 7319 for irritable colon 
syndrome.  See, e.g., CUE claim, received in October 2002; 
Informal Hearing Presentation, dated in June 2007; Statement 
in Support of veteran's claim, dated in December 2007.  In 
essence, the veteran argues that the RO failed to follow the 
provisions of 38 C.F.R. § 3.344 and that the evidence at that 
time did not show material improvement as to warrant a 
reduction.  See Canady v. Nicholson, 20 Vet. App. 393, 400-01 
(2006) (authorizing the Board to read sympathetically 
requests for revision based upon CUE).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)). 

The Board will now set forth the law that existed at the time 
of the prior adjudication in question.  Under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (1977) a noncompensable rating 
is warranted for mild irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) manifested by disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is warranted for moderate 
irritable colon syndrome manifested by frequent episodes of 
bowel disturbance with abdominal distress.  Finally, a 30 
percent rating is warranted when the evidence shows severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114 DC 7319 
(1977).  It is also noted that ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  It is 
further noted that a single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture.  38 C.F.R. § 4.114 (1977).

After reviewing the record and laws and regulations as 
existed at the time of the January 1978 RO rating decision, 
the Board finds that it was not CUE for the RO to conclude in 
the January 1978 rating decision that a reduction was 
warranted for the veteran's service-connected colon 
disability.  

The provisions of 38 C.F.R. § 3.344 (1977) provide additional 
criteria and considerations to take into account when 
determining whether a reduction in a rating is warranted.  In 
this regard, 38 C.F.R. § 3.344(a) (1977) notes that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and Department of Veterans Affairs regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examination and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  Examinations less full and complete 
than those in which payments were authorized or continued 
will not be used as a basis of reduction.  Ratings on account 
of diseases subject to temporary or episodic improvement, 
e.g., manic depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc., will not be reduced on any one examination 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, though material improvement 
in the physical or mental condition is clearly reflected, the 
rating agency will consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a) 
(1977).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Re-examination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c) (1977).

The Board also notes that an initial question concerns 
whether the reduction was proper based on the evidence of 
record.  Where a disability evaluation has continued at the 
same level for less than five years, that analysis is 
conducted under 38 C.F.R. § 3.344(c).  Where an evaluation 
has continued at the same level for five or more years, the 
analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In 
the present case, the veteran's 10 percent disability 
evaluation was awarded effective November 17, 1972, and was 
reduced effective April 1, 1978, more than 5 years later.  
See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that 
the express language of § 3.344(c) and other VA regulations 
compels the conclusion that the duration of a rating for 
purposes of § 3.344(c) must be measured from the effective 
date assigned that rating until the effective date of the 
actual reduction).  Accordingly, 38 C.F.R. § 3.344(a) 
applies.

The Board will now review the evidence of record at the time 
of the decision in question.  The January 1978 rating 
decision was primarily based on a VA examination conducted in 
October 1977 and a VA radiographic report, dated in November 
1977.  The October 1977 VA examination report reflects that a 
medical history of the disability in question was taken.  The 
veteran reported that he had been in the hospital 10 to 15 
times for his colon disability.  He indicated that he would 
get some medicine for his diarrhea and would then be sent on 
his way.  The veteran reported that he can tolerate most 
foods and that he occasionally has blood in his stools.  It 
was also noted that the veteran will have a run of diarrhea 
about every 6 months with the passing of blood and mucus.  He 
indicated seeing a private doctor who would give him periodic 
shots of Penicillin.  The October 1977 VA examination report 
reflects that the veteran had a present complaint of frequent 
bouts with diarrhea with bloody stools and mucus.  Upon 
physical examination, the veteran's weight was 150 pounds.  
Examination of the digestive system revealed that the veteran 
had bouts of constipation alternating with diarrhea.  It was 
noted that the veteran has to take a laxative at times to 
break his bowel.  Afterwards, he reported has diarrhea for a 
few days with the passing of blood and mucus.  It was then 
noted that the procedure would repeat itself.  A rectal 
examination was essentially negative.  No hernias were noted.  
This VA examination report also reflects that examining VA 
physician reviewed all of the veteran's major systems.  The 
pertinent diagnosis was chronic colitis (non-specific), 7319, 
minimum degree of disability.  

A radiographic report, dated in November 1977, reflects that 
fluoroscopy and roentgenograms made during the injection of 
contrast media, as well as before and after evacuation, 
demonstrate no abnormality in the colon.  The impression was 
"normal colon."  

The Board notes that the medical history of the disability is 
also for consideration.  A report of a January 1975 VA 
examination reflects that the veteran complained of being 
weak and tired as well as losing some weight and burning 
stools.  His weight was recorded as being 153 pounds.  The 
diagnosis was irritable colon and a history of amoebic 
dysentery.  A report of a barium enema, dated in January 
1975, reveals an impression of poor preparation of the colon 
and no constriction lesion identified.  The report of a 
January 1973 VA examination reflects that the veteran 
reported suffering from diarrhea, tiredness, loss of weight 
and canker sores.  His weight was recorded as being 150 
pounds at that time.  The pertinent diagnoses were irritable 
colon and a history of amoebic dysentery.  A report of a 
barium enema, dated in February 1973, reveals evidence of 
irritability in the colon.  The veteran's service treatment 
records reflect that his was hospitalized from December 1967 
to January 1968 for a 2 month history of cramps, diarrhea, 
poor appetite and weight loss.

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell, 3 Vet. App. at 313-14.  
However, upon review of the evidence then of record in 1978 
as described above, it can be seen that the RO correctly 
stated the facts pertinent to the veteran's claim.  Also, the 
veteran has not alleged an error of fact.  Thus, one basis 
for a finding of CUE has been eliminated here.  

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See id. at 313.  
Moreover, such misapplication must result in an error that is 
undebatable, such that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Id.  In essence, then, in order for the veteran to 
prevail in his contention of CUE, he must demonstrate that 
the evidence of record at the time of the earlier decision 
could have resulted in only one possible conclusion, namely, 
that the RO improperly reduced the disability rating for his 
colon disability from a 10 percent rating to a noncompensable 
rating.  

Even applying 38 C.F.R. § 3.344(a) (1977), the evidence 
before the RO in 1978 did not necessitate the finding that 
the veteran's service-connected colon disability should not 
have been reduced.  Again, a noncompensable rating is 
warranted for mild irritable colon syndrome manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress, and a 10 percent rating is warranted for 
moderate irritable colon syndrome manifested by frequent 
episodes of bowel disturbance with abdominal distress.  See 
38 C.F.R. § 4.114, Diagnostic Code 7319 (1977).  In this 
case, the veteran's colon disability was diagnosed as 
chronic, but the VA examiner opined that it was only a 
minimally disabling.  See Report of VA examination, dated in 
October 1977.  Further, and in contradiction to the veteran's 
December 2007 statement in support of his claim that he had 
not sustained improvement at that time, the November 1977 VA 
radiographic report reflects and impression of "normal 
colon."  Compare November 1977 radiographic report, and VA 
Report of January 1975 Barium Enema (noting no constriction 
lesion), with VA Report of February 1973 Barium Enema (noting 
irritability of the colon).  Thus, the Board finds that the 
RO's conclusion that a noncompensable rating under Diagnostic 
Code 7319 was reasonably derived from the evidence then of 
record as full and complete as that which served as the basis 
for the original award of the 10 percent rating.

The Board acknowledges that the veteran was found to have 
bouts of constipation alternating with diarrhea, and that he 
had to take a laxative (at times) to break his bowel followed 
by diarrhea for a few days (with passes of blood and mucus).  
See Report of October 1977 VA examination.  It was further 
noted that this procedure would then repeat itself.  Thus, 
one could argue, as the veteran does, that such findings 
suggest that his 10 percent rating should not have been 
reduced.  The Board agrees that the evidence does suggest 
such relationship is possible.  However, for a CUE claim to 
be successful, it is not enough that the evidence suggests 
that another outcome was possible.  Rather, the evidence of 
record must demand that the only possible outcome would have 
been a continuation of the 10 percent disability rating for 
his service-connected colon disability.  The Board concludes 
that the January 1978 rating decision does not include the 
kind of error of fact or law which would compel a conclusion 
that the result would have been manifestly different but for 
the alleged error, and there is no basis upon which to find 
CUE in this decision.  The evidence of record in 1978 did not 
require a finding of a compensable rating, and the evidence 
of record which served as the basis for the reduction was as 
full and complete as that at the time of the original award 
of the 10 percent rating.  Indeed, based on the evidence then 
of record, including the October 1977 VA examination report 
and November 1977 VA radiographic report, the RO's reduction 
to a noncompensable rating for the veteran's colon disability 
is logical and permissible.  To the extent that the veteran's 
claim encompasses a request for a reweighing of the evidence, 
such is impermissible for a CUE claim.  Luallen v. Brown, 8 
Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  

The Board also finds that the veteran's representative's 
argument that the veteran should be rated under a different 
diagnostic code fails because this is just a disagreement as 
to application of facts to the law, which cannot rise to the 
level of CUE.  Further and as noted above, the Board notes 
that 38 C.F.R. § 4.114 provides that ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other and that a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability.  Here, the 
pertinent medical evidence reflects a diagnosis of chronic 
colitis.  See Report of October 1977 VA examination.

The Board also acknowledges the veteran's contention that VA 
should have provided at least a second examination before 
reducing the rating for his colon disability.  The Board 
notes even if further medical inquiry had been previously 
warranted, any such deficiency would only constitute an 
imperfection with respect to the duty to assist.  In this 
regard, it is well settled that a failure in the duty to 
assist does not establish CUE.  See Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002).  In Cook, the U.S. Court of 
Appeals for the Federal Circuit emphasized that a purported 
failure in the duty to assist cannot give rise to CUE, nor 
does it result in 'grave procedural error' so as to vitiate 
the finality of a prior, final decision.  All that was 
required at the time of the reduction was that the evidence 
be as full and complete as that utilized for the original 
award of the 10 percent rating.  Further, the Board notes 
that while gastric or duodenal ulcer is listed under 
38 C.F.R. § 3.344(a) as an example of a disease subject to 
temporary or episode improvement, the veteran is not service-
connected for this, nor does the medical evidence suggest 
such.

Additionally, concerning the veteran's argument that the RO 
failed to apply, or even consider, the conditions of 
38 C.F.R. § 3.344(a) (1977) , the Board notes that it is not 
generally a fruitful exercise to speculate on whether a 
particular RO decision issued prior to February 1, 1990, 
applied relevant regulations or considered certain items of 
evidence based on whether the RO specifically discussed the 
regulations or the evidence in the rating decision because, 
before February 1, 1990, when 38 U.S.C. § 5104(b) was added 
to the law to require ROs to specify the evidence considered 
and the reasons for the disposition, rating decisions 
routinely lacked such specificity.  See Crippen v. Brown, 9 
Vet. App. 412, 420 (1996).  Failure to discuss regulations or 
certain items of evidence does not constitute CUE as there is 
nothing to suggest that, had there been a written discussion 
of such regulations, a different result would have ensued.  
Id. at 421.   

For these above reasons, the Board finds that the RO's 
decision to reduce the veteran's service-connected colon 
disability from a 10 percent rating to a noncompensable 
rating was not an undebatable error for the reasons 
discussed.  As such, the Board finds the January 1978 rating 
decision was not clearly and unmistakably erroneous.  See 38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R.  
§ 3.105(a) (2008).


ORDER

The appeal to establish CUE in a January 1978 rating decision 
that reduced the disability rating for the veteran's service-
connected colon disability to a noncompensable rating is 
denied.


REMAND

After reviewing the record, the Board finds that further 
development regarding VA's duty to notify and assist under 
the VCAA is required in the present case concerning the 
veteran's increased rating and effective date claims.  

A review of the record indicates that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  Indeed, after the Board's July 2007 
remand, the veteran submitted a copy of a favorable decision 
from the SSA, dated in November 2007.  The SSA decision 
appears to have based its finding of disability under the 
Social Security Act upon "severe impairments," to include 
degenerative joint disease, irritable bowel syndrome, and 
post-traumatic stress disorder (PTSD).  The Board notes that 
the record reflects that the veteran is service-connected for 
irritable bowel syndrome with a history of amoebic dysentery 
and PTSD.  The record also reflects that the veteran 
submitted a VA Form 21-4142, Authorization and Consent to 
Release Information, dated in December 2007, regarding his 
records with the SSA.  In the comments section of this form, 
the veteran noted that review of all documents needed to 
process the SSA decision was permitted if questions arise 
regarding his unemployability date.  However, the Board 
observes that the record does not contain a copy of the 
clinical records considered in reaching the determination, to 
include medical records and work history reports.  The record 
does not reflect that the VA has sought to obtain the records 
from the SSA.  Where VA has actual notice that the appellant 
is receiving disability benefits from the SSA, the duty to 
assist requires VA to obtain a copy of the decision and the 
supporting medical records upon which the award was based.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  
Because such records may be useful in adjudicating the 
veteran's increased rating and effective date claims, the 
Board finds that a reasonable effort should be made to obtain 
them.  

Additionally, during the pendency of this appeal, the U. S. 
Court of Appeals for Veterans Claims (Court), in a recent 
decision, outlined the notice that is necessary in a claim 
for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  The Court held, in essence, that the 
Secretary must notify the claimant that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) (1) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) how disability 
ratings are assigned; (3) general notice of any diagnostic 
code (DC) criteria for a higher rating that would not be 
satisfied by evidence of a noticeable worsening of symptoms 
and effect on functioning (such as a specific measurement or 
test result); and (4) examples of the types of medical and 
lay evidence the veteran may submit to support an increased 
rating claim.  The veteran has not been provided with such 
notice for his increased rating claim and the Board finds 
that corrective notice should be sent to the veteran to so 
comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of: (1) entitlement to an 
effective date earlier than January 31, 
2005 for the grant of a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities (TDIU), and (2) entitlement 
to an evaluation in excess of 30 percent 
for service-connected irritable bowel 
syndrome with history of amebic 
dysentery, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2008), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), and any other 
applicable legal precedent.  

Inform the veteran of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  He should also be provided 
notice that a disability rating and/or an 
effective date will be assigned, as 
outlined by the Court in Dingess/Hartman, 
for the award of benefits.  

Further, provide the veteran with the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), specifically including 
notice that the Secretary must notify the 
claimant that, to substantiate a claim, 
the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the criteria for a 
higher rating for irritable colon 
syndrome under 38 C.F.R. § 4.114, DC 
7319, and (4) examples of the types of 
medical and lay evidence the veteran may 
submit to (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to 
make the decision.  The copy of the 
decision submitted by the veteran 
indicates that SSA benefits were awarded 
in November 2007.  If the search for any 
such records yields negative results, 
this fact should be clearly noted in the 
claims folder.

3.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


